Title: To John Adams from Timothy Pickering, 29 June 1799
From: Pickering, Timothy
To: Adams, John



Sir,
Department of State June 29. 1799

I have just received your letter of the 24th.—During the late session of Congress, Mr. Thatcher spoke to me once or twice, proposing Mr. Savage for the agent of the U. States at Jamaica; and left with me a letter from Mr. Savage on the subject. This letter was mislaid; and the business postponed. However, information of the impress of our seamen on that station, and the suffering of the sick, induced me to write to Mr. Savage, requesting his attention to them, & promising a reimbursement of his expences. And to enable him to apply for the release of the impressed men, I thought it proper that he should have a formal authorization: for which purpose I sent him the inclosed. I will now send him an appointment as Agent of the U. States, generally, to enable him to assist and protect our merchants and their interest, as well as our seamen, expressing the same to be in pursuance of your orders.
I am very respectfully / Sir your obt. servant

Timothy Pickering